Citation Nr: 1202483	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-43 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1991 to November 1991, to include service in Southwest Asia during Desert Storm.  He also had prior and subsequent service in the Army Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2004, a statement of the case was issued in December 2004, and a substantive appeal was timely received in December 2004.  

In September 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In September 2006, August 2009 and in November 2010, the Board remanded the issue for further development.  As there is substantial compliance with the Board's remand, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's low back disability is due to an injury while in the Reserves during a period of active duty for training.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a low back disability are met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a low back disability, further discussion here of compliance with the VCAA is not necessary.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a). 

Active duty for training means full-time duty performed by the Reserves.  38 C.F.R. § 3.6(c).  


Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a low back disability in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

In statements and testimony the Veteran has contend that his low back disability is due to an injury ACDUTRA in July 1988 while in the Reserves and alternatively is secondary to his service-connected bilateral knee disability.  He testified that during ACDUTRA service in Philadelphia in 1988, he fell off a bus and hurt his back and has had back problems since that time.  His wife also testified that the Veteran had back problems since that time.  Both the Veteran and his wife testified that over the years she has been rubbing his back to alleviate the pain.  The Veteran explained that the back did not prevent him from fulfilling his duties in the Reserves as he did not engage in activities that were excessively strenuous.  

The Veteran's personnel records show that while in the Reserves, in June 1988 he was ordered to Annual Training in Philadelphia, PA for a period of 15 days beginning on July 16, 1988.  His travel voucher indicated that he arrived in Philadelphia, PA on July 16, 1988 and departed on July 30, 1988.  The Veteran's employment records, dated in August 1988, show that on July 19, 1988 he hurt his back when fell out of a motor van (shuttle bus) during military service.  The Veteran's physician indicated that he sustained multiple back muscular contusions as a result of the vehicular accident on July 19, 1988.  Shortly following the accident, that Veteran sought treatment at a private hospital and the hospital records show he injured his left shoulder, left hand, and right elbow.  The diagnosis was muscle contusion and left shoulder strain.  A letter from his commanding officer in March 2004 indicates that during annual training in Philadelphia in 1988, the Veteran fell while exiting the shuttle bus.  

By way of history, service records in January 1998 show the Veteran sprained his back in the 1960s on a pallet of sugar.  VA records in 2003 from 2010 show ongoing treatment for back problems.  The records in December 2003 indicated that the Veteran had back pain due to an old injury.  Medical records associated with the Social Security Administration show the Veteran reported low back pain in December 2005 and in January 2006.  On VA examination in May 2009, the VA examiner indicated that a x-ray report in September 2008 showed mild degenerative disc disease with mild facet arthropathy.  The examiner noted the back sprain in 1964 and vehicular accident in 1988 and concluded that the low back disability is not related to anything that occurred in service.  His rationale was that there is no indication the Veteran was treated for the disability in service and the Veteran was currently reporting a gradual onset of low back pain about 8 years earlier.  He also concluded that it is less likely that the low back disability is secondary to the service-connected knee disability.  In an addendum opinion in June 2011, the same examiner after reviewing the claims folder reiterated his opinion that the low back disability was not due to service based on the same reasons he presented in May 2009.  He continued to conclude that the low back disability was not secondary to the service-connected knee injury and opined that that there is no indication that the low back disability preexisted service and was aggravated in service.  

The Board finds a few inadequacies with the negative VA opinion.  Although the VA examiner noted that the Veteran stated the onset of back pain was approximately in 2001, this report is inconsistent with the other evidence of record as the Veteran has consistently in statements and testimony indicated that he has had back problems since his injury during ACDUTRA service in 1988.  The examiner's opinion regarding the link between the current low back disability and the injury during ACDTURA is inadequate as it is based on the lack of documented treatment.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Further, the examiner did not provide any rationale for his opinion that the low back disability was not secondary to the service-connected knee disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore the VA opinion in May 2009 and addendum in June 2011 is not probative.  

As a lay person the Veteran is competent to report that he had back problems since ACDUTRA service in July 1988 and his wife's testimony further supports his contentions as she indicated that she has observed that he has had back problems since that time.  The Board finds that Veteran's statements are competent and credible with respect to his back problems beginning during ACDUTRA in 1988.  Therefore, continuity of symptomatology since separation from ACDUTRA is shown.

Considering the totality of the evidence, including the Veteran's credible assertions of continuous symptomatology of back problems since ACDUTRA service in July 1988, and the nature of the disability, the Board finds that the Veteran's low back disability had its onset in service.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a low back disability are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


